INGRAM, Justice.
The opinion of June 11, 1993, is withdrawn and the following opinion is substituted therefor.
*1163The petition for the writ of certiorari is denied.
In denying the petition, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals’ opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
OPINION WITHDRAWN; OPINION SUBSTITUTED; WRIT DENIED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.